Campbell, J.,
delivered the opinion of the court.
If the appellants were entitled to the allowance made, in view of the fact that they had the money in their hands during the litigation, they were entitled to it out of the money in their hands, and should not have been put to a recovery of the allowance from the plaintiff in the attachment. It is true that the plaintiff is the party ultimately liable for all costs, but his adversary in the litigation, rather than the garnishees, should take the risk, great or small, of realization of costs out of the plaintiff.

Reversed and remanded.